Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to remarks and amendment filed on 3/7/2022. 
Claims 1-20 are pending in this Office Action. Claims 14-20 are withdrawn.  Claims 1 and 10 are independent claims.

Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

	

Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected drawn to semantic analysis, there being no allowable generic or linking claim. Election was made without traverse in the interview with Mr. John Sweet (Reg. No. 59,770) on 3/7/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (US Pub. No. 2014/0032566 A1), hereinafter “Agarwal”.
Regarding claim 1, Agarwal teaches a computer-implemented method comprising: 
receiving initial data that includes a plurality of identifiers and corresponding timestamps (Agarwal, See [0052], FIG. 2B is a block diagram that illustrates item information 80, according to an embodiment. The item information 80 may include fields that describe the item (e.g. document, product, service). According to one embodiment the fields may include a title 82 that includes alphanumeric text, a description 84 that includes alphanumeric text, a picture 86 of the item, and an item identifier 88 (e.g., 64 bit) that uniquely identifies the item information 80 from other entries in the items table 21. Each of the fields may be associated with a time-stamp 81. The time-stamp 81 stores a time the field was most recently added, deleted, or modified); 
generating and storing a snapshot based on the initial data, wherein the snapshot includes each of the identifiers and a corresponding status (Agarwal, See [0056], Callout 102 corresponds to a full snapshot (1) of the items table 21 and callout 104 corresponds to a full deployment of the full snapshot (1). The full snapshot may capture the entire contents of the items table 21 at an instant in time. Further, callout 106 corresponds to a full snapshot (2) that occurs later in time and callout 108 corresponds to a full deployment of the full snapshot (2). The full snapshot (1) and the full snapshot (2) may be utilized to respectively generate the full-index 22 (1) and the full-index 22 (2)); 
receiving a data stream that includes a subset of the identifiers, activity information for each identifier in the subset of the identifiers, and corresponding timestamps, wherein the data stream is received after receiving the initial data (Agarwal, See [0057], Callout 102 corresponds to a start-time of a delta snapshot (1) of the items table 21 and callout 110 corresponds to an end-time of the delta snapshot (1). The delta snapshot may capture the changes to the items table 21 that are subsequent to the previous delta snapshot. For example, subsequent to a prior delta snapshot, an entry of item information 80 may be added to the items table, an entry of item information 80 may be removed from the items table 21 or an existing item information 80 entry may be modified. These changes are capture with the delta snapshot. Sequential delta snapshots are illustrated including callout 112 which corresponds to a start-time of a delta snapshot (7) of the items table 21 and callout 114 which corresponds to an end-time of the delta snapshot (7). The successive delta snapshots may be may be utilized to generate the mini-indexes 24 (e.g., mini-index 24 (1), mini-index 24 (2), mini-index 24 (3), etc.)); 
periodically analyzing the data stream to obtain a delta that includes an updated status for each identifier in the subset of identifiers (Agarwal, See [0055], FIG. 4 is a block ; 
storing the delta separate from the snapshot (Agarwal, See Figures 5A-5C) and does not explicitly disclose receiving a request for identifiers that are active in a particular time period ); and based on the particular time period, retrieving active identifiers from the data stream, the delta, or the snapshot.
However, Agarwal teaches At operation D, the scheduler module 48, executing in the HBase/Hadoop cluster 44, may schedule two index generating sub-operations that process in parallel to generate indexes that are subsequently distributed to the query node servers 30. The sub-operations may execute for the generating of a full-index 22 and the generating of the mini-indexes 24. The sub-operations may further execute for the distribution of the indexes to the query node servers 30. The full-index 22 may be a snapshot of the contents of items table 21 in the database 20 and the mini-indexes 24 may respectively correspond to a series of consecutive snapshots where each snapshot captures one or more updates to the items table 21 in the database 20 that occurred within an associated time period of time (Agarwal, See [0048]). FIG. 2A is a block diagram that illustrates an items table 21, according to an embodiment. The items table 21 may be stored in a database 20 (shown in FIG. 1) that is time-stamped. The items table 21 may include multiple entries of item information 80. According to one embodiment an entry of item information 80 may be in the form of a document, a listing that describes an item or service that is for sale on a network-based marketplace, or some other unit of information. The item information 80 may be associated with a time-stamp 81. The time-stamp 81 stores a time the item information 80 was most recently added, deleted, or modified (Agarwal, See [0051]). Search storage structures 898 may store information that is utilized to search the items table 884 and other tables. For example, the search storage structures 898 may be utilized by the system 10, as illustrated n FIG. 1, to build and utilize a search infrastructure, according to an embodiment. A customization table 899 may store customization records that may be utilized to customize the operation of the network-based marketplace 812 (Agarwal, See [0130]). 
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to use the full indexes (snapshot) and mini indexes (delta) built by Agarwal to receiving a request for identifiers that are active in a particular time period; and based on the particular time period, retrieving active identifiers from the data stream, the delta, or the snapshot.	Regarding claim 2, Agarwal further teaches the computer-implemented method of claim 1, further comprising, after the periodically analyzing, merging the delta with the snapshot (Agarwal, See [0062]). 
Regarding claim 3, Agarwal further teaches the computer-implemented method of claim 2, wherein the snapshot is indexed by identifier, and wherein merging the delta with the snapshot comprises updating the snapshot by replacing data in the snapshot for each identifier in the subset of identifiers with data in the delta for the one or more identifiers (Agarwal, See [0073]).
Regarding claim 4, Agarwal further teaches the computer-implemented method of claim 2, wherein data in the snapshot is ordered by identifiers, wherein merging the delta with the snapshot comprises: performing a linear scan on the snapshot to identify records corresponding to each identifier in the subset of identifiers; and updating the snapshot by replacing data in the snapshot for each identifier with data in the delta for the identifier (Agarwal, See [0073]). 
Regarding claim 5, Agarwal further teaches the computer-implemented method of claim 1, wherein the periodically analyzing and storing are performed multiple times to obtain respective deltas, the method further comprising: merging the respective deltas to obtain a combined delta; and merging the combined delta with the snapshot (Agarwal, See [0073]). 
Regarding claim 6, Agarwal further teaches the computer-implemented method of claim 5, further comprising, prior to merging the combined delta with the snapshot, removing records from the snapshot that correspond to identifiers that are present in the combined delta (Agarwal, See [0062]). 
Regarding claim 7, Agarwal further teaches the computer-implemented method of claim 1, wherein retrieving active identifiers comprises retrieving active identifiers from the delta and not from the snapshot (Agarwal, See [0130]). 
Regarding claim 8, Agarwal further teaches the computer-implemented method of claim 1, wherein the data stream, the snapshot, and the delta are each stored on separate hardware storage devices (Agarwal, See Figure 6A-6C). 
Regarding claim 9, Agarwal further teaches the computer-implemented method of claim 8, wherein the snapshot is stored on a solid-state storage device (SSD), the delta is stored on a 3DXpoint memory, and the data stream is stored on a dynamic random-access memory (DRAM) device (Agarwal, See [0091]). 

Agarwal teaches a non-transitory computer-readable medium with instructions stored thereon that, when executed by a hardware processor (Agarwal, See [0133], The disk drive unit 916 includes a machine-readable medium 922 on which is stored one or more sets of instructions (e.g., software 924) embodying any one or more of the methodologies or functions described herein. The instructions (e.g., software 924) may also reside, completely or at least partially, within the main memory 904, the static memory 906, and/or within the processor 902 during execution thereof by the computer system 900. The main memory 904 and the processor 902 also may constitute machine-readable media. The instructions 924 may further be transmitted or received over a network 926 via the network interface device 920, cause the processor to perform operations comprising: 
receiving initial data that includes a plurality of identifiers and corresponding timestamps (Agarwal, See [0052], FIG. 2B is a block diagram that illustrates item information 80, according to an embodiment. The item information 80 may include fields that describe the item (e.g. document, product, service). According to one embodiment the fields may include a title 82 that includes alphanumeric text, a description 84 that includes alphanumeric text, a picture 86 of the item, and an item identifier 88 (e.g., 64 bit) that uniquely identifies the item information 80 from other entries in the items table 21. Each of the fields may be associated with a time-stamp 81. The time-stamp 81 stores a time the field was most recently added, deleted, or modified); 
generating and storing a snapshot based on the initial data, wherein the snapshot includes each of the identifiers and a corresponding status (Agarwal, See [0056], Callout 102 corresponds to a full snapshot (1) of the items table 21 and callout 104 corresponds to a full deployment of the full snapshot (1). The full snapshot may capture the entire contents of the items table 21 at an instant in time. Further, callout 106 corresponds to a full snapshot (2) that occurs later in time and callout 108 corresponds to a full deployment of the full snapshot (2). The full snapshot (1) and the full snapshot (2) may be utilized to respectively generate the full-index 22 (1) and the full-index 22 (2)); 
receiving a data stream that includes a subset of the identifiers, activity information for each identifier in the subset of the identifiers, and corresponding timestamps, wherein the data stream is received after receiving the initial data (Agarwal, See [0057], Callout 102 corresponds to a start-time of a delta snapshot (1) of the items table 21 and callout 110 corresponds to an end-time of the delta snapshot (1). The delta snapshot may capture the changes to the items table 21 that are subsequent to the previous delta snapshot. For example, subsequent to a prior delta snapshot, an entry of item information 80 may be added to the items table, an entry of item information 80 may be removed from the items table 21 or an existing item information 80 entry may be modified. These changes are capture with the delta snapshot. Sequential delta snapshots are illustrated including callout 112 which corresponds to a start-time of a delta snapshot (7) of the items table 21 and callout 114 which corresponds to an end-time of the delta snapshot (7). The successive delta snapshots may be may be utilized to generate the mini-indexes 24 (e.g., mini-index 24 (1), mini-index 24 (2), mini-index 24 (3), etc.)); 
periodically analyzing the data stream to obtain a delta that includes an updated status for each identifier in the subset of identifiers (Agarwal, See [0055], FIG. 4 is a block diagram illustrating a time-line 100, according to an embodiment, to generate a full-index 22 and a mini-index 24. The time-line 100 moves from left to right. The down arrows correspond to events associated with the generation and deployment of the full-index 22. The up arrows correspond to events associated with the generation of the mini-index 24); 
storing the delta separate from the snapshot (Agarwal, See Figures 5A-5C) and does not explicitly disclose receiving a request for identifiers that are active in a particular time period; and based on the particular time period, retrieving active identifiers from the data stream, the delta, or the snapshot. 
However, Agarwal teaches At operation D, the scheduler module 48, executing in the HBase/Hadoop cluster 44, may schedule two index generating sub-operations that process in parallel to generate indexes that are subsequently distributed to the query node servers 30. The sub-operations may execute for the generating of a full-index 22 and the generating of the mini-indexes 24. The sub-operations may further execute for the distribution of the indexes to the query node servers 30. The full-index 22 may be a snapshot of the contents of items table 21 in the database 20 and the mini-indexes 24 may respectively correspond to a series of consecutive snapshots where each snapshot captures one or more updates to the items table 21 in the database 20 that occurred within an associated time period of time (Agarwal, See [0048]). FIG. 2A is a block diagram that illustrates an items table 21, according to an embodiment. The items table 21 may be stored in a database 20 (shown in FIG. 1) that is time-stamped. The items table 21 may include multiple entries of item information 80. According to one embodiment an entry of item information 80 may be in the form of a document, a listing that describes an item or service that is for sale on a network-based marketplace, or some other unit of information. The item information 80 may be associated with a time-stamp 81. The time-stamp 81 stores a time the item information 80 was most recently added, deleted, or modified (Agarwal, See [0051]). Search storage structures 898 may store information that is utilized to search the items table 884 and other tables. For example, the search storage structures 898 may be utilized by the system 10, as illustrated n FIG. 1, to build and utilize a search infrastructure, according to an embodiment. A customization table 899 may store customization records that may be utilized to customize the operation of the network-based marketplace 812 (Agarwal, See [0130]). 
	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to use the full indexes (snapshot) and mini indexes (delta) built by Agarwal to receiving a request for identifiers that are active in a particular time period; and based on the particular time period, retrieving active identifiers from the data stream, the delta, or the snapshot.
Regarding claim 11, Agarwal further teaches the non-transitory computer-readable medium of claim 10, wherein the snapshot is indexed by identifier, and wherein the operations further comprise merging the delta with the snapshot by replacing data in the snapshot for each identifier in the subset of identifiers with data in the delta in the delta for the identifier in the subset of identifiers (Agarwal, See [0062] and [0073]). 
Regarding claim 12, Agarwal further teaches the non-transitory computer-readable medium of claim 10, wherein data in the snapshot is ordered by identifiers, and wherein the operations further comprise merging the delta with the snapshot by: performing a linear scan on the snapshot to identify records corresponding to each identifier in the subset of identifiers; and updating the snapshot by replacing data in the snapshot for each identifier with data in the delta for the identifier (Agarwal, See [0073]). 	Regarding claim 13, Agarwal further teaches the non-transitory computer-readable medium of claim 10, wherein the periodically analyzing and storing are performed multiple times to obtain respective deltas, and wherein the operations further comprise: merging the respective deltas to obtain a combined delta; and merging the combined delta with the snapshot (Agarwal, See [0073]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 

Examiner’s note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and whose email address is shiow-jy.fan@uspto.gov.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168